EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received February 26, 2021 (the “Response”). 
In response to the Response, the previous (1) objections to the drawings under 37 C.F.R. § 1.84; (2) objection to the Specification under § 1.75(d)(1); and (3) rejection of claims 1, 2, 4, 10, 11, and 14 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 2, 4, 5, 10, 11, 13, and 14 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed February 26, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1, 2, 4, 5, 10, 11, 13, and 14 allowed.
Regarding claim 1, the prior art of record does not teach wherein the scenario analysis outputs an attribution score for each of the generated alarms paired with one of the root-cause candidates, the method further comprising: caching the attribution score for each respective pair of the alarms and the root-cause candidates; wherein the generating, by the scenario analysis of the anomalies, the alarms further comprises: using the cached anomaly attribution 
Claim 10 by analogy.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449